ITEMID: 001-4795
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: TH-TEKNIIKKA OY:N KONKURSSIPESÄ v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Finnish bankrupt’s estate, whose domicile is Tampere.
It is represented before the Court by Mr Mika Ala-Uotila, a lawyer practising in Nokia.
A.
In February 1995 the applicant brought an action for recovery against a company T before the Tampere District Court (käräjäoikeus, tingsrätt). On 5 May 1995 the District Court partly rejected and partly accepted the applicant’s claims.
Both the applicant and the company T appealed to the Turku Court of Appeal (hovioikeus, hovrätt). The applicant also submitted a new piece of evidence. After the time for appeal had expired, the applicant filed another submission requesting an oral hearing. The company T had requested a hearing in its appeal.
On 3 May 1996 the Court of Appeal, in written proceedings, reversed the District Court’s decision and dismissed the applicant’s action. Under Chapter 25, Section 14, Subsection 2, of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalk
On 16 October 1996 the Supreme Court (korkein oikeus, högsta domstolen) refused the applicant leave to appeal.
B. Relevant domestic law
The relevant domestic law as in force at the relevant time may be summarised as follows:
Under Chapter 25, Section 14, Subsection 2, of the Code of Judicial Procedure, no new evidence, which had not been submitted to the District Court, was allowed before the Court of Appeal, unless the appellant could prove that he had been unable to submit the evidence before the District Court or that he had had a valid reason for not doing so.
According to Chapter 26, Section 7, Subsection 1, of the Code of Judicial Procedure, a Court of Appeal could hold, when necessary, an oral hearing, where parties, witnesses and experts could be heard, and other evidence could be taken.
